Dear Mr. Guice:
Your request for an Attorney General's Opinion on behalf of the Lincoln Parish School Board has been assigned to me for research and reply. You have asked for an opinion as to whether the School Board may, pursuant to La.R.S. 47:337.10(l), enact an ordinance authorizing tax exclusions identical to any of the state tax exclusions contained in La.R.S. 47:301 (3)(i), (13)(k), or (28).
According to La.R.S. 47:337.10(l), "a political subdivision may provide for a sales and use tax exclusion as provided for in R.S. 47:301 (3)(i), (13)(k), or (28), or any combination of these or all of them, for the sales, cost, or lease and rental price of manufacturing machinery and equipment, either effective upon adoption or enactment or phased in over a period of time set forth in the instrument providing the exclusion." The state tax exclusions provided for in the aforementioned statutes are phased in over seven years and allow manufacturing machinery and equipment to be purchased free from the state sales, use, lease, and rental tax by eligible manufacturers after July 1, 2009. Under La.R.S. 47:337.10(l), the exclusions apply for local sales and use taxes purposes only if the political subdivision has adopted them by ordinance. La. Admin Code. tit. 61, pt. I, § 4301.
La.R.S. 47:337.6 provides the definitional section of the Uniform Local Sales Tax Code, which includes La. 47:337.10. Under La.R.S. 47:337.6(2), a political subdivision is defined as "a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to levy and collect a sales and use tax (emphasis added)."
Considering the foregoing statutory authority, it is the opinion of this office that the Lincoln Parish School Board may, pursuant to La.R.S. 47:337.10(l), enact an ordinance authorizing exclusions identical to any of the state tax exclusions contained in La.R.S. 47:301(3)(i), (13)(k), or (28). *Page 2 
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL
  Attorney General
  By:__________________________
  BENJAMIN A. HUXEN II
  Assistant Attorney General
  JDC/BAH II:crt